Citation Nr: 1550963	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left foot disorder. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran had active military service from July 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues on appeal were previously remanded by the Board in December 2013 for review of updated VA treatment records and to issue a supplemental statement of the case.  This was accomplished, and the claims were readjudicated in a March 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board notes that VBMS contains newly added VA treatment records from the Louisville VA Medical Center (VAMC) dated from July 2012 to March 2015, and from the Memphis VAMC dated from April 2013 to June 2014.  The Board acknowledges that these records were not previously reviewed by the agency of original jurisdiction (AOJ), nor has the Veteran waived AOJ consideration of these documents.  Nonetheless, the Board finds that a remand is not necessary as the records are, in large part, duplicative of the records that were in the file prior to certification.  Specifically, while some of the records note symptoms and treatment for hypertension, these indications are essentially duplicative of other treatment records already of record.  Further, these treatment records also note diagnoses of plantar fasciitis, but do not provide evidence regarding the etiology of this disorder.  As prior VA treatment records already showed a diagnosis of plantar fasciitis, these newly-added VA treatment records are duplicate of other treatment records.  See e.g., April 2010 VA treatment record (the Veteran reported having had heel pain for about 20 years.  The impression noted was plantar fasciitis).  
In sum, although the Veteran did not waive AOJ consideration of these documents, the Board finds that a remand is not necessary.  The non-duplicative records are not material to the claims as they only document continued treatment for hypertension and plantar fasciitis, which has already been established.  Thus, as the newly uploaded VA treatment records are not necessary in the adjudication of the appeal, a Remand is not deemed warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 30 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  A left ankle disorder was not "noted" at service entrance and the evidence does not show, clearly and unmistakably, that a left ankle disability preexisted service.

2.  The Veteran had symptoms of pain and swelling in the left heel during service.

3.  The Veteran has been diagnosed with left foot plantar fasciitis, left heel spur, and a possible tear of the anterior talofibular ligament in the left ankle.

4.  The Veteran's left foot disorders are not etiologically related to service.

5.  The Veteran has currently diagnosed hypertension.

6.  Hypertension was not chronic in service and did not manifest to a compensable degree within one year of service separation.

7.  Symptoms of hypertension have not been continuous since service separation.

8.  The Veteran's hypertension is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot disorder have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
In letters dated in November 2006 and August 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in June 2009 and April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's reported in-service injuries, and provided a complete rationale for the opinions stated.  
On the other hand, and as discussed in detail below, the June 2009 VA medical opinions are inadequate as the VA examiner's nexus opinions were unclear and failed to address relevant service treatment records.   

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of  38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran's left foot disorders are not listed as chronic diseases under 38 C.F.R. 
§ 3.309(a) and will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Ankle Disorder

The Veteran maintains that he has a left foot disorder that is related to an in-service injury.  Specifically, the Veteran has reported that he injured his left ankle during boot camp and sustained pain and swelling of the left foot during service.  The Veteran maintains that he has continued to have persistent symptoms of a left foot disorder since service separation.  

Upon review of the evidence of record, lay and medical, the Board finds that the Veteran's left foot disorder is not related to service.  

VA treatment records reflect a current diagnosis of plantar fascial fibromatosis.  See February 2012 VA treatment records (in Virtual VA); see also December 2014 VA treatment record.  He has also been diagnosed with left foot plantar fasciitis and a possible tear of the anterior talofibular ligament in the left ankle.  See April 2011 VA examination report.  

Service treatment records show that the Veteran was admitted in August 1970 due to heat stroke.  During the evaluation, it was also noted that the Veteran had some mild tenderness and swelling of his left heel area for about five days prior to admission.  X-rays were negative for fracture.  A diagnosis of probable stress fracture of the left os calcis was noted.  In a subsequent August 1970 treatment record, the Veteran again complained of pain and swelling in his left heel.  He stated that he had problems similar to this prior to service entrance.  An examination of the left foot revealed a swollen left heel and tenderness over os calcis.  X-rays were negative for a stress fracture.  The remaining service treatment records do not show continued complaints, diagnoses, or treatment for a left foot or ankle disorder.  Further, in the July 1974 service separation examination, a clinical evaluation of the Veteran's lower extremities was normal and a left foot or ankle disorder was not noted.  

Despite the Veteran's statement that he had symptoms of a left foot disorder prior to service, the Board finds that a left ankle disorder was not "noted" at service entrance and the evidence does not show, clearly and unmistakably, that a left ankle disability preexisted service.  In this regard, a June 1970 service entrance examination shows that a clinical evaluation of the Veteran's lower extremities and feet were normal.  In a June 1970 report of medical history, completed by the Veteran at service entrance, he specifically checked "no" as to having foot trouble or a joint deformity.  The remaining evidence of record does not show that the Veteran had a left foot or ankle disorder prior to service entrance.  As such, the presumption of soundness, with regard to a left ankle or foot disability, at service entrance attaches.  See 38 U.S.C.A. § 1111.

Next, the Board finds that the Veteran's left foot disorders are not etiologically related to service.  The Veteran underwent a VA examination in June 2009.  The examiner noted that the Veteran was treated in service in August 1970 for complaints of painful swelling in the left heel and that, although x-rays were negative for fracture, the impression was probable stress fracture of the os calcis.  Although the Veteran reported extensive current symptomatology (to include pain, swelling, tenderness, giving way, instability, weakness and limited range of motion), the examiner stated that the physical examination was essentially normal except for tenderness and painful and limited dorsiflexion of the left ankle.  X-rays taken during the June 2009 examination demonstrated a small, fairly well-corticated bone fragment adjacent to the tip of the medial malleolus that was noted to be either an accessory ossicle or an old healed chip fracture.  The joint spaces were otherwise normal.  The examiner then diagnosed the Veteran with "either accessory ossicle or old fracture with normal ankle joint."  The problem associated with the diagnosis was noted as "left ankle condition."  

The examiner was requested to answer the question of whether the current left ankle condition was related to or caused by the injury to the left ankle in the service.  The examiner indicated that the issue could not be resolved without resort to speculation.  The rationale noted that there is evidence that the Veteran was seen while in the service for left foot pain.  X-ray at that time was negative for stress fracture.  The Veteran was evaluated by the orthopedic service and the impression at that time was probable stress fracture of the os calcis.  Current x-ray of the left ankle does show evidence of a possible chip fracture close to the medial malleolus but possible an accessory ossicle.  There is not abnormality of the os calcis.  The examiner indicated that an opinion as to whether the current finding on x-ray is related to the left ankle injury would require resort to mere speculation given that x-rays of the left foot did not show a chip fracture and the Veteran did not appear to have continued problems with the left ankle after the injury or soon after discharge from the service.  

The Board finds that the opinion rendered by the June 2009 VA examiner to be of limited probative value.  The examiner stated that an opinion could not be given without resort to mere speculation and provided a rationale for that conclusion.  In part, the examiner indicated that the Veteran did not appear to have continued problems with the left ankle after the injury or soon after discharge.  The examiner did not take into account that the Veteran has alleged a persistent symptoms since service.  

Post-service VA treatment records reflect that the Veteran has received treatment, to include therapeutic injections to the left plantar fascia, since approximately March 2010 (see VA treatment records in Virtual VA).  In a March 2010 VA treatment record, the Veteran was seen for chronic left heel pain.  In an April 2010 VA treatment record, the Veteran reported having had heel pain for about 20 years.  The impression noted was plantar fasciitis.  In a March 2011 VA podiatry treatment note, the Veteran stated that he thought his left foot disorder started back when he injured his left ankle in service at age 17.  However, the VA podiatrist stated the following: "From what I can tell, the chronicity of the situation with his ankle 
plantar fascia is that this has likely not occurred specifically of injury he 
received back when he was in service."  The Board finds that the March 2011 VA podiatry treatment note weighs against a finding that the Veteran's left foot disorder is related to service.  

The Veteran was afforded another VA examination in April 2011.  During the evaluation, the Veteran reported that his left ankle problems began in service during boot camp in 1970.  He stated that, while running, he sustained a left ankle injury.  He reported pain in the left ankle for years after the injury.  An MRI of the left foot showed no evidence of a stress fracture or mass.  Minimal degenerative changes involving the head of the first metatarsal were noted.  The examiner diagnosed the Veteran with left foot plantar fasciitis, small osteochondral defect in the lateral talar dome, and a possible tear of the anterior talofibular ligament in the left ankle.  The examiner then stated that service treatment records showed that the Veteran had a normal x-ray of the left foot in August 1970 after the left ankle injury.  The doctors who admitted him to the hospital only speculated that he had a stress fracture of the left calcis.  After discharge from the hospital (for the heat stroke), the Veteran
saw an orthopedic a few days later.  Orthopedics released him to active duty in August 1970.  The Veteran was able to finish his military career and the examiner noted that there were no other complaints for a left ankle or foot problems until March 2010, when he complained of left foot pain to his primary care doctor at
the VA Medical Center.  In a March 2011 treatment record, the doctor stated that the Veteran's left foot/ankle condition was likely not related to his injury during military service.  For these reasons, the April 2011 VA examiner opined that the Veteran's left ankle disorder was less likely as not related to service.

The Board finds the April 2011 VA medical opinion to be highly probative as to whether the Veteran's left foot disorder is related to service.  The examiner reviewed and discussed the relevant evidence of record, to include service treatment records and post-service treatment records, performed a physical examination of the left foot, and provided an opinion supported by a well-reasoned rationale.  

The Board has also considered the Veteran's statements regarding persistent left foot pain and symptomatology since service.  However, the Board finds that the medical evidence of record shows a lack of persistent symptomatology since service discharge.  For example, the Veteran did not seek treatment for a left foot disorder until many years after service separation. Further, and as noted above, in an April 2010 VA podiatry consult note, the Veteran was seen for heel pain.  Upon examination, there were no orthopedic abnormalities noted, except for pain to the calcaneal tubercles on the left side.  The Veteran specifically reported having pain for about "twenty years," (i.e., since approximately 1990), more than 15 years after service separation.  

The Board has also considered the Veteran's statements that his left foot disorder is related to the in-service injury.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left plantar fasciitis or a possible tear of the anterior talofibular ligament in the left ankle.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The Veteran's left foot disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as MRI or x-rays), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current left foot disorders are a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Based on the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of relationship between the Veteran's currently diagnosed left foot disorders and service.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that his hypertension first manifested in service.  Specifically, the Veteran's representative stated in the January 2011 Appellant's Brief that, at the time of his separation examination, the Veteran's blood pressure was measured to be 116/84 and that, according to current medical standards, this would be considered pre-hypertension.  Further, the Veteran has stated that his hypertension may due to heat stroke he sustained in service in August 1970.  Moreover, in his August 2006 statement, the Veteran stated that his hypertension was due to his diabetes.  

Initially, the Board notes that the Veteran is not currently service connected for diabetes; as such, secondary service connection for hypertension based on diabetes is legally precluded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Moreover, the Veteran's claim during the December 2013 Board remand was characterized as service connection for hypertension, to include as due to herbicide exposure; however, although the Veteran served during the Vietnam War Era, the evidence does not show that the Veteran served in the Republic of Vietnam or was otherwise exposed to herbicides.  On the other hand, the Veteran has consistently asserted that his hypertension is a result of heat stroke he sustained in service or as secondary to his diabetes.  See August and September 2006 statements in support of claim for VA compensation.  Further, in a July 2009 letter, the RO asked the Veteran to provide any evidence of exposure to herbicides, to include the name of the ship he was on, the dates of the claimed herbicide exposure, and a detailed description of how he was exposed to herbicides.  The Veteran has not responded to the July 2009 letter.  Moreover, as noted above, the Veteran has not specifically alleged that his hypertension is due to in-service herbicide exposure.  For these reasons, the issue has been recharacterized as reflected on the title page.

The Board finds that the Veteran has currently diagnosed hypertension.  See June 2009 and April 2011 VA examination reports.  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, note (1) (2015).

Next, the Board finds that hypertension was not chronic in service.  In August 1970, the Veteran was admitted due to having had passed out during physical training.  During a physical examination, it was noted that the Veteran's blood pressure was 130/70.  A diagnosis of heat stroke was provided and the Veteran was placed on light duty for one week.  In the June 1974 service separation examination, the Veteran's blood pressure was noted to be 116/84 and hypertension was not noted.  For these reasons, the Board finds that hypertension was not chronic in service.  

The Board further finds that the Veteran's hypertension did not manifest within one year of service separation and symptoms of hypertension were not continuous since service separation.  Private treatment records reflect that the Veteran was first noted to have hypertension in 2004.  VA treatment records reflect treatment for hypertension in 2006.  These diagnoses and treatment occurred more than 25 years after service separation.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  For these reasons, the Board finds that the Veteran's hypertension did not manifest within one year of service separation and symptoms of hypertension were not continuous since service.

Next, the Board finds that the Veteran's hypertension is not related to service.  The Veteran was afforded a VA examination in June 2009.  The examiner noted that the claims file had been reviewed.  The examiner then opined that the Veteran's hypertension was not caused by or related to the heat stroke sustained in service.  According to the examiner, the medical literature regarding risk factors or the development of hypertension showed that uncomplicated heat stroke (as in the Veteran's case) was not associated with the development of hypertension.  The examiner further noted that there was no evidence of renal disease while the Veteran was in service or after separation.  

The Veteran's representative pointed out in its January 2011 Appellant's Brief that, at the time of his separation examination, the Veteran's blood pressure was measured to be 116/84 and that, according to current medical standards, this would be considered pre-hypertension.  The representative contended that the June 2009 VA examiner failed to address whether this was evidence of an onset of hypertension in service.  Consequently, a new VA examination was requested by the Board in a February 2011 remand.

The Veteran underwent another VA examination in April 2011.  During the evaluation, the Veteran stated that he did not know the onset of his hypertension, but stated that he began taking blood pressure medication in his 30s.  The examiner noted that the Veteran was admitted to the hospital during service for heat stroke and that his blood pressure readings from August 15, 1970 to August 24, 1970 were as follows: 130/70, 110/80, 146/78, 136/70, 132/72, 130/74, 136/80, 132/74, 118/68, 124/78, 122/76, 128/80, and 104/72.  The examiner then stated that a diagnosis of hypertension required blood pressure readings of 140/90 on at least three separate occasions.  According to the examiner, the Veteran had only one blood pressure reading while in the military which qualified (i.e., 146/78).  The examiner noted, however, that this blood pressure was taken while the Veteran was
hospitalized with heat stroke in August 1970.  The examiner noted that this blood
pressure should not be considered as the Veteran was obviously under extreme
physiologic stress when it was taken.  Regardless, the examiner stated that the diagnosis of hypertension during military service could not be made as there was not enough high readings to warrant the diagnosis.  The examiner also noted that, after service separation in 1974, there were no medical records in the claims file until 2004 showing high blood pressure.  This represented a 34 year time period where there was no documentation of hypertension.  For these reasons, the examiner opined that it was less likely as not that the Veteran's one time high blood pressure reading during service was caused by or a result of his current hypertension.  The Board finds that the April 2011 medical opinion weighs against the Veteran's claim that hypertension is related to service.
The Board has reviewed post-service VA and private treatment records.  Although these treatment records reflect ongoing treatment and diagnoses for hypertension, an opinion as to the etiology of the Veteran's hypertension is not included in those records.

The Board has also considered the Veteran's statements asserting a nexus between his hypertension and active duty service, to include his in-service episode of heat stroke.  While the Veteran is competent to report symptoms as they come to him through his senses, hypertension is a complex medical condition which is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Hypertension is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  As such, the Veteran's assertions as to a nexus between the claimed hypertension and service are not probative.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's hypertension and service, to include the in-service heat stroke.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left foot disorder is denied.

Service connection for hypertension is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


